       Case 6:21-cv-00043-ADA-JCM Document 1-17 Filed 01/18/21 Page 1 of 16
                                                               MESSAGING MEMO: Impeachment | 1



Impeachment
More and more news about Trump’s gross abuse of power continues to come out.
In fact, there is so much bad news that it can be hard to keep up.

Toplines

The ​December survey​ finds support for impeachment has held steady from the beginning
of the inquiry and through the public hearings, and voters want their member of Congress
to support it. Importantly, people trust Democrats in Congress over President Trump on
the “rule of law” and approve of Democrats in Congress over Republicans in Congress on
the way they’ve handled the impeachment hearings.

In framing, the belief that Trump “abused his power” continues to stand out along with
other powerful messages. Progressives should continue to stress that Trump abused his
power as president, and chose to withhold $400 in military aid to Ukraine to help his own
reelection efforts.

This month’s survey follows previous surveys in ​October​ and N
                                                              ​ ovember​ on how
progressives can talk about impeachment.




The facts are uncontested. President Trump abused the power of his office for personal
and political gain, at the expense of our national security. He conditioned official acts –
millions in military aid and a coveted White House meeting – for political favors and the
advantage in the 2020 elections.

The evidence that Trump committed multiple impeachable offenses — abusing the official
powers of the Oval Office and obstructing Congress — is overwhelming and irrefutable.

Don’t get distracted by Republican lies and misinformation. Trump committed a gross
abuse of power.

While Democrats seek the facts, Republicans have wasted their allotted time attacking the
witnesses, blaming the process, and peddling already-debunked conspiracy theories.

Trump endangered our national security by withholding critical military assistance to
counter Russian aggression for his personal political gain.

Trump betrayed his oath to “preserve, protect and defend the Constitution of the United
States.”




     Paid for by the Texas Democratic Party. Not authorized by any candidate or candidate’s committee.
       Case 6:21-cv-00043-ADA-JCM Document 1-17 Filed 01/18/21 Page 2 of 16
                                                              MESSAGING MEMO: Impeachment | 2


Trump’s misconduct is exactly what the Founders sought to protect our democracy from
when they provided Congress with the power to impeach.

President Trump abused his power by pressuring a foreign country to interfere in the 2020
election -- “Do us a favor, though…” were Trump’s words. No one is above the law.

Trump has betrayed our democracy, our national security, and our entire country.

No one is above the law, not even the President. Our Republic is what is at stake. The
President leaves us no choice but to act, because he is trying to corrupt – once again – the
election for his own benefit.

No other President in history has ever used the power of Presidency to cheat our
democracy and corrupt our elections. Jeopardizing America’s national security to help win
elections is wrong. Trump’s continued solicitation of foreign interference in a U.S. election
presents a clear and present danger that the President will continue to use the power of
his office for his personal political gain.

Donald Trump used the power of the presidency, his personal lawyer Rudy Giuliani, and
potentially the U.S. attorney general in an attempt to solicit foreign interference in the 2020
election.

White House officials knew at the time how disturbing Trump’s abuse of power was, and
immediately worked to cover it up. Trump’s inner circle intervened to “lock down” all
records of the phone call -- part of a larger pattern of the Trump administration abusing
the systems used to store classified information to protect political sensitive issues.
Trump’s misconduct is exactly what the Founders sought to protect our democracy from
when they provided Congress with the power to impeach.

Trump abused the power of the presidency. He used the official powers of his office to
pressure a foreign country to interfere in our election on his behalf, risking our national
security in the process. That is a violation of his constitutional oath and an impeachable
offense.

Trump obstructed justice. He violated his constitutional oath by impeding a congressional
investigation and keeping the American people in the dark. Trump directed a concerted
and unprecedented defiance of lawful subpoenas, at which point impeachment is the only
remedy.


The Problem
President Trump’s calling on Ukraine to intervene in the 2020 election betrays his oath to
the Constitution and threatens our national security:




     Paid for by the Texas Democratic Party. Not authorized by any candidate or candidate’s committee.
         Case 6:21-cv-00043-ADA-JCM Document 1-17 Filed 01/18/21 Page 3 of 16
                                                                MESSAGING MEMO: Impeachment | 3


   ●    The President admitted he called upon a foreign power to intervene in the 2020
        election and our democracy.
   ●    The House Intelligence Committee, working with the Oversight and Foreign Affairs
        Committees, released its “​Trump-Ukraine Impeachment Inquiry Report​,” which
        detailed the unprecedented abuse of power by President Trump to corrupt the 2020
        election. In the Judiciary Committee, the American people heard testimony from
        leading American constitutional scholars who illuminated – without a doubt – that
        the President’s actions are a profound violation of the public trust.
   ●    The geopolitical consequences in Eastern Europe were also affected by Trump’s
        corrupt behavior. Ukraine is dependent on U.S. military aid since it has been the
        subject of Russian aggression since 2014 when Russia annexed the peninsula of
        Crimea.
   ●    Trump obstructed justice. He violated his constitutional oath by impeding a
        congressional investigation and keeping the American people in the dark. Trump
        directed a concerted and unprecedented defiance of lawful subpoenas.
   ●    Trump refused to comply with the congressional investigation and blocked
        members of his administration from testifying, despite lawful subpoenas compelling
        them to do so. At Trump’s direction, 12 current or former aides refused to testify in
        the inquiry.
   ●    Trump directed the White House and government agencies to defy lawful
        subpoenas. Congress made 71 specific requests or demands for documents — not a
        single one was turned over. The Office of Management and Budget and
        Departments of State, Energy, and Defense have refused to turn over even a single
        record to Congress. Witnesses have testified about taking meticulous and
        contemporaneous notes on the matter, but the State Department has refused to
        allow congressional investigators to view them.



House Dems Vote for Impeachment

We support Speaker Pelosi and House Democrats for voting in favor of impeachment.

Senate Republicans have already admitted that they won’t even attempt to hold a fair trial.
That’s why Speaker Pelosi has delayed sending articles of impeachment to the Senate — to
ensure Republicans conduct a fair trial.

While Senate Republicans have abdicated their constitutional duty to run a fair trial,
Democrats laid out a structure for a fair and honest bipartisan Senate trial. Their proposal is
modeled off of the Clinton trial procedures, which passed unanimously, and McConnell
voted for.

The Senate has an obligation to act on the evidence they hear during the impeachment
trial; anything less would be an abdication of its constitutional responsibility to serve as a
check on the executive branch.


       Paid for by the Texas Democratic Party. Not authorized by any candidate or candidate’s committee.
       Case 6:21-cv-00043-ADA-JCM Document 1-17 Filed 01/18/21 Page 4 of 16
                                                              MESSAGING MEMO: Impeachment | 4



Donald Trump has made countless promises to the American people, but he’s proven that
he’s only capable of serving himself -- and that there is no line he won't cross to do so.

Democrats are fighting day in and day out to expand access to health care, raise wages,
help the American worker, and protect our democracy. That is our promise to America –
and unlike this president, we keep our promises.


Trump’s Gross Abuse of Power
President Nixon resigned from office because of the break-in of the DNC Headquarters for
his political gain and the cover-up. Some observers of that sad time of our history say that
President Nixon’s offenses pale in comparison to what President Trump has done.

Trump openly called for China and Ukraine to open investigations into a political opponent.
Meanwhile, the president continues to boast about having “tremendous power” over China
in trade negotiations.

It wasn’t just Ukraine and China. Trump also pressured the UK and Australian governments
to help Attorney General Barr gather information to discredit the Mueller investigation,
potentially helping his reelection. Attorney General Barr even traveled to Italy to meet with
officials there as part of the effort to discredit the investigation.

Contrary to Trump’s cries of “fake news,” the inspector general of the intelligence
community has already stated clearly that this allegation “appears credible” and is
supported by information outside of the whistleblower complaint.

Pompeo confirmed that he was listening in on the call where Trump pressured the
Ukrainian president, despite previously suggesting he had no knowledge of the call, and he
is stonewalling the House’s impeachment inquiry and intimidating witnesses to prevent
them from testifying, creating the appearance he is trying to cover something up.

Attorney General Barr held private meetings with foreign officials seeking their help to
discredit U.S. intelligence agencies’ investigation of Russia’s interference in the 2016
election.

Ukraine
Coming out of the July phone call, Ukraine understood what they were supposed to do.
Ukraine’s readout from the call showed they had gotten the message that Trump would
help them if they helped him.

In mid-July, Trump ordered the U.S. to cut off critical security assistance to Ukraine -- an ally
that was invaded by Russia a few years ago, and typically receives bipartisan support from
our government.




     Paid for by the Texas Democratic Party. Not authorized by any candidate or candidate’s committee.
        Case 6:21-cv-00043-ADA-JCM Document 1-17 Filed 01/18/21 Page 5 of 16
                                                              MESSAGING MEMO: Impeachment | 5


In late July, Trump talked with Ukraine’s president. Among other things, he asked Ukraine
to investigate DNC servers in Ukraine (a debunked conspiracy theory) and brought up
reopening an investigation that could influence the 2020 election in his favor.

A former advisor to the Ukranian president said that it was a “well-known fact” Trump
wanted compromising info on his political opponent, and that the Ukrainian president
knew critical U.S. aide was at stake.

Text messages show an explicit quid pro quo in Ukraine -- security assistance and a White
House meeting in exchange for Ukraine opening an investigation advantageous to Trump’s
reelection. Trump’s top diplomat in Ukraine wrote that “it’s crazy to withhold security
assistance for help with a political campaign” and asked whether the administration was
“now saying that security assistance and WH meeting are conditioned on investigations?”

Two Trump administration diplomats worked with Rudy Giuliani to write a draft statement
for the Ukrainian government that would have committed them to pursuing investigations
into Trump’s political rivals.

Trump ordered the removal of the Ukraine ambassador after complaints from Giuliani that
she was undermining his work to get Ukraine to investigate his political rival.

Mike Pence is now tied up in Trump’s abuse of power scandal. He reportedly received the
transcript of Trump’s call within hours of it ending. Pence also told the Ukrainian president
that U.S. aid was being withheld while demanding more aggressive action on corruption,
days after Trump’s call asking for an investigation.

China
Trump previously spoke to China’s president about his political rivals, in another call that
was stored on the White House’s secret computer system.

Top White House officials refuse to say that they have not raised investigations of Trump’s
political rivals as part of trade talks with China, or that it won’t be part of the negotiations
beginning next week.


Questions to Prepare For
You did/didn’t support an impeachment inquiry after the Mueller report – why is this
different?

What was the final straw for you to back impeachment? The whistleblower complaint? The
memo?

Are you now supporting impeachment just because your other colleagues are? Does that
give you political cover?




     Paid for by the Texas Democratic Party. Not authorized by any candidate or candidate’s committee.
         Case 6:21-cv-00043-ADA-JCM Document 1-17 Filed 01/18/21 Page 6 of 16
                                                              MESSAGING MEMO: Impeachment | 6


Republicans are already attacking you over impeachment -- how will this impact your
re-election?

Is this bad politically for you?

How do you explain this to your constituents who voted for Trump in 2016?

Are you prepared to lose your seat over this?

Would you have supported President Clinton’s impeachment?

Will you support impeachment on the floor?

You said you were going to Washington to work on X, but now you are impeaching the
President. Explain that shift.

Can Congress get anything done now?


Timeline
Trump’s story on Ukraine changes all the time. This timeline will help you keep track of the
facts on Trump’s abuse of power. (​ Last updated: 12/12)


 May 1                News breaks about Rudy Giuliani’s efforts to​ p
                                                                    ​ ush​ the Ukrainian
                      government to open an investigation intended to help Trump win in
                      2020 and that Giuliani has briefed Trump on his efforts.

 May 6                U.S. Ambassador to Ukraine Marie Yovanovitch, who is widely
                      respected in the national security community for her efforts to
                      address corruption, is​ ​forced out​ several months before she is due to
                      wrap up her three-year placement in the country. Yovanovitch​ ​has
                      been​ a top target of Rudy Giuliani, who has spread conspiracy
                      theories that she was working with George Soros and helped take
                      down Paul Manafort.

 May 9                Rudy Giuliani​ a
                                     ​ nnounces​ plans to travel to Kiev to push the Ukrainian
                      government to open investigations that “will be very, very, helpful to
                      my client” — Donald Trump.

                      Giuliani admits that some could say the trip is “improper,” but says it’s
                      not illegal because “we’re not meddling in an election, we’re meddling
                      in an investigation, which we have a right to do.”

 May 10               Rudy Giuliani​ c
                                     ​ ancels​ his planned Kiev trip after an outcry.

 Mid-July             Trump​ t​ ells​ acting chief of staff Mick Mulvaney to withhold almost
                      $400 million in military aid to Ukraine. OMB officials pass the message



     Paid for by the Texas Democratic Party. Not authorized by any candidate or candidate’s committee.
      Case 6:21-cv-00043-ADA-JCM Document 1-17 Filed 01/18/21 Page 7 of 16
                                                            MESSAGING MEMO: Impeachment | 7


                    on to the State Department and the Pentagon, saying that Trump has
                    “concerns” and that the administration was​ ​looking​ at whether the
                    spending was necessary.

                    Administration officials are​ t​ old​ to tell Congress that the delays are
                    part of an “interagency process,” giving them no other information.

                    State Department and Pentagon officials are “​puzzled and alarmed​”
                    to learn of the hold on Ukrainian aid.

July 25             Trump​ s​ peaks​ on the phone with Ukrainian President Volodymyr
                    Zelensky. He​ r​ epeatedly pressures​ Zelensky to work with Rudy Giuliani
                    and, notably, Attorney General William Barr on an investigation that
                    could be damaging to his political opponent.

July/August         Pentagon officials​ a​ rgue​ to the White House that the aid to Ukraine is
                    effective, but are ignored. Pentagon officials become suspicious when
                    other aid is released, but Ukraine aid is still held up.

                    Staff from the State Department and Pentagon are stonewalled by
                    OMB and contact offices of members of Congress.

                    The Trump administration tells members of Congress variously that
                    the administration was reviewing the Ukraine aid to make sure it was
                    in the best interest of foreign policy or that there was a review on
                    corruption in Ukraine.

August 12           An anonymous member of the intelligence community​ f​ iles​ a
                    whistleblower complaint about Trump.

August 21           News breaks that Rudy Giuliani​ ​has been​ in communication with a
                    top aide to Ukrainian President Volodymyr Zelensky.

August 26           Intelligence Community Inspector General Michael Atkinson
                    determines that the whistleblower complaint was an “urgent
                    concern” and that it is credible. He sends the complaint to ODNI.

Late August         Trump administration officials​ t​ ell​ lawmakers that the aid to Ukraine is
                    being held up because they are trying to gauge its effectiveness.

September 1         Washington Post:​ “Sondland tells Yermak at a meeting in Warsaw
                    that the military aid would not arrive until Zelensky promises to
                    pursue the Burisma investigation, as Taylor, Kent, Morrison and
                    Sondland later c​ onfirm​. Sondland says in clarified testimony that he
                    "presumed" the two issues were connected "in the absence of any
                    [other] credible explanation." But he emphasizes that Trump did not
                    directly convey it to him and later explicitly denied a quid pro quo.”

September 2         Statutory​ ​deadline​ for Acting DNI Joseph Maguire to forward the
                    whistleblower complaint to Congress. He does not.



   Paid for by the Texas Democratic Party. Not authorized by any candidate or candidate’s committee.
     Case 6:21-cv-00043-ADA-JCM Document 1-17 Filed 01/18/21 Page 8 of 16
                                                            MESSAGING MEMO: Impeachment | 8


September 3         A bipartisan group of senators​ w
                                                    ​ rite a letter​ to acting chief of staff
                    Mick Mulvaney expressing “deep concern” about the administration’s
                    withholding the Ukraine military aid funds.

Early               Sen. Rob Portman​ t​ alks​ to Trump about the aid to Ukraine. Sen.
September           Lindsey Graham tells the White House he plans to support a Durbin
                    amendment to a defense spending bill that would block Pentagon
                    spending to get the Ukraine funds released.

September 9         ICIG Atkinson​ ​writes​ to Reps. Adam Schiff and Devin Nunes disclosing
                    the existence of a whistleblower complaint.

                    The House Foreign Affairs, Intelligence, and Oversight committees
                    open​ an investigation into whether Trump and Rudy Giuliani have
                    been inappropriately using the American foreign policy process to
                    pressure the Ukrainian government to help Trump’s reelection
                    campaign.

                    The House committees​ ​request​ documents including the transcript of
                    and information about Trump’s July 25 call with the Ukranian
                    president, any records relating to Giuliani and suspension of aid to
                    Ukraine, and correspondence related to the Biden and Manafort
                    matters.

September 10        Adam Schiff​ w
                                 ​ rites​ to Acting DNI Joseph Maguire demanding that he
                    forward the whistleblower complaint as required by law.

September 11        The White House​ t​ ells​ Sens. Lindsey Graham and Dick Durbin that it
                    will release $250 million of military assistance to Ukraine.

                    The White House​ r​ eleases​ the military assistance to Ukraine that it
                    had been holding up. A senior Trump administration official won’t
                    comment on the reason for the delay.

September 13        Rep. Adam Schiff​ i​ ssues​ a subpoena to Acting DNI Joseph Maguire for
                    the whistleblower complaint. He also writes a letter demanding that
                    Maguire turn over the whistleblower complaint.

                    ODNI General Counsel Jason Klitenic​ ​sends​ a letter to the Senate and
                    House Intelligence Committees. He says that having consulted with
                    DOJ, ODNI is refusing to turn over the whistleblower complaint
                    because “the disclosure in this case did not concern allegations of
                    conduct by a member of the Intelligence Community or involve an
                    intelligence activity under the DNI’s supervision.” He argues that
                    because of this, “no statute requires disclosure” to Congress.

September 15        Rep. Adam Schiff says Acting DNI Joseph Maguire told him he did not
                    turn over the whistleblower complaint because he had been
                    instructed not to by someone above him.




   Paid for by the Texas Democratic Party. Not authorized by any candidate or candidate’s committee.
     Case 6:21-cv-00043-ADA-JCM Document 1-17 Filed 01/18/21 Page 9 of 16
                                                            MESSAGING MEMO: Impeachment | 9


September 17        ICIG Michael Atkinson​ w
                                           ​ rites​ to the House and Senate Intelligence
                    committees, saying that he disagrees with DOJ and acting DNI’s
                    conclusion that the whistleblower complaint does not fall within his
                    purview.

                    He says he has requested permission from the acting DNI to disclose,
                    “at the very least, the general subject matter” of the whistleblower
                    complaint, but had not received permission to share even that basic
                    information.

                    Atkinson also writes that the acting DNI had no intention of telling the
                    whistleblower how he or she could contact the congressional
                    intelligence committees with protection from retaliation.

                    ICIG Michael Atkinson​ s​ ends​ a letter to DOJ explaining his
                    disagreement with DOJ’s guidance that no statute mandated them
                    to forward the whistleblower complaint to Congress.

                    ODNI General Counsel Jason Klitenic​ ​writes​ to Rep. Adam Schiff that
                    the whistleblower’s complaint “does not meet the definition of ‘urgent
                    concern’” because it “concerned conduct by someone outside the
                    Intelligence Community and did not relate to any ‘intelligence activity’
                    under the DNI’s supervision.”

                    Klitenic writes that Acting DNI Joseph Maguire will not appear before
                    Congress on September 19 as Schiff had requested.

September 18        News breaks that the whistleblower complaint​ i​ nvolves​ Trump’s
                    communications with a foreign leader, including a troubling
                    “promise.”

                    Rep. Adam Schiff​ t​ hreatens​ legal action against the Trump
                    administration for refusing to turn over the whistleblower complaint.

September 19        News breaks that the whistleblower complaint​ h
                                                                  ​ as to do​ with Ukraine.

                    ICIG Inspector General​ a
                                            ​ ppears​ before the House Intelligence
                    Committee for a classified briefing, sharing no specifics except that
                    the complaint involves multiple actions.

September 20        News breaks that White House Counsel Pat Cipollone​ h ​ as been
                    actively involved in blocking the whistleblower complaint from being
                    turned over to Congress since shortly after it became an issue.

September 21        News breaks that Trump reportedly​ p
                                                       ​ ressured​ the Ukrainian
                    president eight times in one phone call to open an investigation that
                    could hurt Joe Biden.




   Paid for by the Texas Democratic Party. Not authorized by any candidate or candidate’s committee.
     Case 6:21-cv-00043-ADA-JCM Document 1-17 Filed 01/18/21 Page 10 of 16
                                                           MESSAGING MEMO: Impeachment | 10


September 23        Reps. Adam Schiff, Eliot Engel, and Elijah Cummings​ d
                                                                         ​ emand
                    Secretary of State Mike Pompeo turn over Ukraine-Giuliani
                    documents by September 26, threatening a subpoena if he does not
                    comply.

September 24        House Speaker Nancy Pelosi​ ​announces​ that the House is moving
                    forward with an official impeachment inquiry.

September 25        The White House r​ eleases​ a memo of the July 25th call between
                    President Trump and President Zelensky.

September 26        Acting DNI Joseph Maguire is​ ​scheduled​ to testify before the House
                    Intelligence Committee in an open hearing, at which time Democrats
                    expect him to turn over the whistleblower’s full complaint.

                    Deadline for Secretary of State Mike Pompeo to turn over
                    Ukraine-Giuliani documents or face a subpoena.

September 26        The House Intelligence Committee ​releases​ a redacted version of the
                    whistleblower complaint, which details Donald Trump’s July 25th
                    phone call with President Zelensky of Ukraine and cites concern over
                    the White House’s effort to secure the transcript of the call.

September 27        House Democrats—Eliot Engel of the Foreign Affairs Committee,
                    Adam Schiff of the Intelligence Committee, and Elijah Cummings of
                    the Oversight Committee—write a letter demanding that Secretary of
                    State Mike Pompeo turn over documents related to Mr. Trump’s
                    conversation with President Zelensky on July 25.

September 27        Donald Trump calls for Adam Schiff’s resignation after the Chairman
                    of the House Intelligence Committee paraphrased the White House
                    memo detailing Trump’s conversation with Zelensky.

                    The U.S. Special Envoy to Ukraine, Kurt Volker, resigns.

September 29        Former Ukraine prosecutor s​ ays​ he saw no evidence of wrongdoing
                    by Joe Biden and notes that he rejected the requests made by Rudy
                    Giuliani to investigate the Bidens.

September 30        House Democrats issue a s​ ubpoena​ to Trump’s personal lawyer Rudy
                    Giuliani, setting an Oct. 15th deadline for Giuliani to turn over
                    documents to three House committees.

                    Senate majority leader Mitch McConnell says Senate rules would
                    require him to take up any articles of impeachment that reach the
                    chamber floor, but notes that, “​ How long you’re on it is a whole
                    different matter.”

October 1           Secretary of State Mike Pompeo ​criticizes​ the impeachment inquiry,
                    accusing House Democrats of intimidating and bullying officials with



   Paid for by the Texas Democratic Party. Not authorized by any candidate or candidate’s committee.
     Case 6:21-cv-00043-ADA-JCM Document 1-17 Filed 01/18/21 Page 11 of 16
                                                            MESSAGING MEMO: Impeachment | 11


                    knowledge of the White House’s dealings in Ukraine. He says that
                    those officials who were scheduled to appear before House
                    investigators would not provide depositions due to them having
                    “woefully inadequate” time to prepare.

October 3           Donald Trump p​ ublicly urges​ China to investigate the Joe and Hunter
                    Biden on the South Lawn of the White House, claiming, “what
                    happened in China is just about as bad as what happened with
                    Ukraine.”

                    House Democrats i​ nterview​ former special envoy to Ukraine, Kurt
                    Volker, the first official to speak under oath in the impeachment
                    probe.

October 4           House Democrats subpoena the White House for Ukraine documents
                    and request additional documents from Vice President Mike Pence.

                    Ukraine’s top prosecutor says his office is reviewing several cases tied
                    to the owner of Burisma, the energy company of which Hunter Biden
                    sat on the Board for during his father’s tenure as Vice President. The
                    prosecutor notes that he isn’t aware of any evidence that would
                    suggest wrongdoing was committed by the Bidens.

                    President Trump says his office is preparing a formal objection to the
                    House Democrats’ impeachment probe without an official vote.

October 6           Lawyer Mark Zaid ​confirms​ that in addition to representing the
                    original whistleblower, his office is now working with a second
                    whistleblower. The individual is described as an intelligence official
                    with firsthand knowledge of the allegations against the president.

                    Andrew Bakaj, another lawyer on the legal team, takes to Twitter to
                    confirm the firm is working with “multiple” whistleblowers but fails to
                    confirm the number.

October 7           House Democrats i​ ssue​ subpoenas for Defense Secretary Mark Esper
                    and acting White House budget director Russell Vought to shine light
                    on why the White House chose to withhold Ukraine’s aid appropriated
                    by Congress.

October 8           The White House b ​ locks​ the United States ambassador to the
                    European Union Gordon Sondland, a key witness, from delivering a
                    voluntary deposition to investigators hours before he was scheduled
                    to appear.

                    Hours later, in a letter addressed to the House Democratic leaders, the
                    White House announces it will not cooperate with the
                    “unconstitutional” impeachment inquiry, accusing investigators of
                    trying to “overturn the results of the 2016 election.” The letter, signed




   Paid for by the Texas Democratic Party. Not authorized by any candidate or candidate’s committee.
     Case 6:21-cv-00043-ADA-JCM Document 1-17 Filed 01/18/21 Page 12 of 16
                                                            MESSAGING MEMO: Impeachment | 12


                    by White House counsel Pat A. Cipollone, accused investigators of
                    denying President Trump’s due process rights.

October 9           Joe Biden c
                              ​ alls for​ Donald Trump’s impeachment.

                    "With his words and his actions, President Trump has indicted himself.
                    By obstructing justice, refusing to comply with the congressional
                    inquiry, he's already convicted himself," Biden said. "In full view of the
                    world and the American people, Donald Trump has violated his oath
                    of office, betrayed this nation and committed impeachable acts."

October 10          Two associates of Rudy Giuliani’s are a​ rrested​ with one-way tickets at
                    a U.S. airport. Lev Parnas and Igor Fruman helped Trump and Giuliani
                    in their pressure campaign against U.S. Ambassador to Ukraine, Marie
                    L. Yovanovitch, who became a target of criticism from Trump’s allies.

                    The two Giuliani associates were hit with federal campaign finance
                    charges. After the arrests were announced, House Democrats issued
                    subpoenas for both men. They had allegedly donated money and
                    pledged to secure additional funds for former U.S. Representative
                    Pete Sessions, Republican of Texas, who was enlisted in the campaign
                    against Yovanovitch. In 2018, when he was chairman of the House
                    Rules Committee, Sessions wrote a letter to Mike Pompeo urging him
                    to fire Yovanovitch for allegedly privately expressing disdain for the
                    administration.

October 11          Marie Yovanovitch ​testifies​ before investigators that President Trump
                    was behind her sudden firing from the State Department in May. She
                    noted that the impetus behind the termination was based on
                    “unfounded and false claims by people with clearly questionable
                    motives.”

October 14          Former White House advisor on Russia and Europe, Fiona Hill, ​tells
                    investigators​ that she strongly opposed the removal of Yovanovitch,
                    and says that former national security advisor John Bolton, told her to
                    notify the chief lawyer for the National Security Council about a rogue
                    effort by Mr. Sondland, Mr. Giuliani and Mick Mulvaney. “I am not part
                    of whatever drug deal Sondland and Mulvaney are cooking up,” he
                    reportedly told her to tell the NSC.

                    During her testimony, Hill quoted Bolton as saying, “Giuliani’s a hand
                    grenade who’s going to blow everybody up.”

October 15          In an interview with ABC News, Hunter Biden denies engaging in any
                    wrongdoing while he was sitting on the board of a foreign company
                    in Ukraine.

                    “I gave a hook to some very unethical people to act in illegal ways to
                    try to do some harm to my father. That’s where I made the mistake,”




   Paid for by the Texas Democratic Party. Not authorized by any candidate or candidate’s committee.
     Case 6:21-cv-00043-ADA-JCM Document 1-17 Filed 01/18/21 Page 13 of 16
                                                            MESSAGING MEMO: Impeachment | 13


                    he said. “So I take full responsibility for that. Did I do anything
                    improper? No, not in any way. Not in any way whatsoever.”

                    George Kent, deputy assistant secretary of State responsible for
                    Ukraine, t​ estifies before lawmakers​. Kent claims he was shut out of
                    Ukraine policy after a May meeting orchestrated by Donald Trump’s
                    acting chief of staff Mick Mulvaney. After the May meeting, Gordon D.
                    Sondland, the United States ambassador to the European Union; Kurt
                    D. Volker, the special envoy for Ukraine; and Rick Perry, the energy
                    secretary, “declared themselves the three people now responsible for
                    Ukraine policy,”

October 16          Donald Trump a  ​ ttacks​ Pelosi during a meeting between Democratic
                    lawmakers and the president over the withdrawal of troops from
                    Syria. Trump allegedly called the Speaker of the House a “third grade
                    politician” during what Pelosi described as a “meltdown.”

October 17          Mick Mulvaney recklessly ​admits​ to a quid pro quo over Ukraine
                    during a news conference. The acting chief of staff acknowledged
                    nearly $400MM in aid to Ukraine was held up in part to push Ukraine
                    to investigate Democrats. He later denied every admitting to such.

                    In his prepared opening statement to Congress, Gordon Sondland
                    admits he disagreed with the president’s decision to delegate foreign
                    policy on Ukraine to Rudy Giuliani.
                    “It was apparent to all of us that the key to changing the president’s
                    mind on Ukraine was Mr. Giuliani,” ​Sondland said​. “Our view was that
                    the men and women of the State Department, not the president’s
                    personal lawyer, should take responsibility for all aspects of U.S.
                    foreign policy towards Ukraine.”

October 22          William “Bill” Taylor, who leads the U.S. embassy in Kiev, Ukraine,
                    testifies​ that President Trump made the aid to Ukraine and Zelensky’s
                    visit to the White House contingent on Ukraine’s investigation into his
                    political opponents.

October 23          House Republicans s​ torm​ a closed-door hearing to protest
                    Democrats’ impeachment inquiry. The stunt interrupted the
                    testimony of a top Defense Department official who was testifying on
                    the president’s dealings in Ukraine.

October 29          House Democrats r​ elease​ a draft resolution that outlines the
                    parameters of the impeachment inquiry. The move was likely in
                    response to Republican criticisms related to the transparency of the
                    probe.

October 31          The House ​passes​ the resolution on the impeachment probe 232-196,
                    formalizing their inquiry into the administration’s dealings in Ukraine.




   Paid for by the Texas Democratic Party. Not authorized by any candidate or candidate’s committee.
     Case 6:21-cv-00043-ADA-JCM Document 1-17 Filed 01/18/21 Page 14 of 16
                                                           MESSAGING MEMO: Impeachment | 14


                    Top National Security Council official Tim Morrison ​testifies​ before
                    investigators. Morrison corroborated the claim that Donald Trump
                    wanted a top Ukrainian official to publicly confirm an investigation
                    into Trump’s political rivals before US security aid to Ukraine would be
                    released.

November 3          The whistleblower at the heart of the impeachment inquiry a
                                                                              ​ grees​ to
                    answer written questions from House Republicans as long as
                    his/her/their identity is not compromised.

November 4          Yovanovitch's closed-door deposition is r​ eleased​, shining light on the
                    extent to which Donald Trump, Rudy Giuliani and Giuliani’s associates
                    bullied the former U.S. Ambassador to Ukraine.

                    Lev Parnas is willing to comply with the impeachment inquiry.

November 5          The depositions given by former U.S. special envoy to Ukraine, Kurt
                    Volker, and Ambassador to the European Union, Gordon Sondland,
                    are released​. During his testimony, Sondland confirmed a quid pro
                    quo but doesn’t explicitly implicate Trump. He also said that he
                    believed the Biden setup was illegal. Volker expressed that he
                    believed the conspiracy theories being pushed by Trump and Giuliani
                    were “debunked.”

November 6          Bill Taylor’s deposition is made public. Taylor told investigators that
                    Rudy Giuliani was pressuring Ukraine "to intervene in US domestic
                    policy or politics."

                    Adam Schiff announces the public impeachment hearings will begin
                    on Wednesday, November 13th.

November 8          Fiona Hill’s deposition is made public.

November 9          House Republicans d   ​ emand​ that the whistleblower and Hunter Biden
                    testify publicly in the impeachment probe. House Democrats have the
                    final approval over which witnesses will testify, so its unlikely that
                    either will appear.

November 10         California Congressman Eric Swalwell, a Democrat on the House
                    Intelligence Committee, ​says​ that after hearing hours of testimony
                    from key witnesses, lawmakers have enough evidence to prove
                    Donald Trump engaged in a “extortion scheme” to put pressure on
                    the Ukrainian government.

                    Lev Parnas, via his lawyer, c
                                                ​ laims​ he was asked to deliver a message to
                    a representative from the new Ukranian government back in May that
                    Mike Pence would not attend Zelensky’s swearing-in ceremony and
                    the U.S. would not release aid if an investigation into Joe & Hunter
                    Biden was not announced. The account has been disputed on various
                    fronts, including by Parnas’ business partner Igor Fruman.



   Paid for by the Texas Democratic Party. Not authorized by any candidate or candidate’s committee.
     Case 6:21-cv-00043-ADA-JCM Document 1-17 Filed 01/18/21 Page 15 of 16
                                                            MESSAGING MEMO: Impeachment | 15


November 13         Bill Taylor & George Kent testify before the House Intelligence
                    Committee.

November 15         Yovanovitch ​testifies​ in an open hearing, during which Trump tweets
                    an attack on her. "Everywhere Marie Yovanovitch went turned bad,"
                    he said. "She started off in Somalia, how did that go? Then fast
                    forward to Ukraine, where the new Ukrainian President spoke
                    unfavorably about her in my second phone call with him. It is a U.S.
                    President’s absolute right to appoint ambassadors." Democrats
                    accuse Trump of witness intimidation.

November 19         Vindman, Williams, Volker and Morrison ​testify ​in two back-to-back
                    open hearings.

November 20         Sondland t​ estifies ​in an open hearing, in which he says top Trump
                    administration officials including Pence and Pompeo knew about the
                    quid pro quo and it was evident that Giuliani was acting on Trump’s
                    requests when he pushed for it.

November 21         Hill and Holmes finish out the public impeachment hearings. Hill
                    criticizes Republicans for trying to compare Russia’s interference in
                    2016 and the actions of Ukrainians during the campaign.

November 30         President Zelensky speaks out during an interview with ​Time. ​"Look, I
                    never talked to the president from the position of a quid pro quo." But he
                    then criticized Trump's decision to withhold aid to Ukraine. "We’re at
                    war," he says. "If you’re our strategic partner, then you can’t go blocking
                    anything for us. I think that’s just about fairness. It’s not about a quid pro
                    quo. It just goes without saying."

December 1          Donald Trump refuses to participate in the House Judiciary
                    Committee’s first impeachment hearing on December 4. T  ​ his
                    baseless and highly partisan inquiry violates all past historical
                    precedent, basic due process rights, and fundamental fairness,"
                    White House counsel Pat Cipollone writes to Rep. Jerry Nadler,
                    the Democratic chairman of the House Judiciary Committee.

December 3          The House Intelligence Committee ​releases​ 300-page impeachment
                    report which concludes that Donald Trump solicited foreign
                    interference in the 2020 presidential election. It says Trump subverted
                    U.S. policy to prompt an investigation into Biden & ​"into a discredited
                    theory that it was Ukraine, not Russia, that interfered in the 2016
                    presidential election." The committee votes, along party lines, in favor
                    of sending the report to the House Judiciary Committee 13-9.

December 5          After conducting weeks of public testimony, in which several major
                    players in the Ukraine scandal confirmed Mr’s Trump’s intended quid
                    pro quo, Speaker Pelosi confirmed that the House has begun drafting
                    articles of impeachment against the president. Speaker Pelosi said



   Paid for by the Texas Democratic Party. Not authorized by any candidate or candidate’s committee.
     Case 6:21-cv-00043-ADA-JCM Document 1-17 Filed 01/18/21 Page 16 of 16
                                                           MESSAGING MEMO: Impeachment | 16


                    that throughout the hearings it had become clear that the president
                    had violated his oath of office. ​"Our democracy is what is at stake,"
                    Pelosi says. "The president leaves us no choice but to act because he is
                    trying to corrupt, once again, the election for his own benefit."

December 6          Donald Trump refuses to participate. "​ House Democrats have wasted
                    enough of America's time with this charade," Cipollone wrote. "You
                    should end this inquiry now and not waste even more time with
                    additional hearings."

December 11         The House Judiciary Committee set to debate two articles of
                    impeachment against President Trump: abuse of power and
                    obstruction of Congress

December 12         House Judiciary Committee continues debate over the two articles of
                    impeachment against President Trump.

December 18         The House of Representatives voted to impeach Donald Trump. The
                    House voted almost entirely along party lines, voting 230-197 to
                    charge Trump with abuse of power and 229-198 to charge him with
                    obstruction of Congress

January 6           Missouri Sen. Josh Hawley introduced a resolution to update Senate
                    rules to allow a motion to dismiss articles of impeachment for lack of
                    prosecution.

                    Ten other Republican senators, including Rick Scott of Florida and Ted
                    Cruz of Texas, co-sponsored the measure.

January 6           Former National Security Advisor, John Bolton, agreed to testify in the
                    Senate trial against Donald Trump. Democrats have pressed for
                    testimony from Bolton, as well as acting White House chief of staff
                    Mick Mulvaney and several other of the president’s men.

January 21          Senate Impeachment Trial begins.

February 1          Senate Republicans vote against calling witnesses and key
                    documents in the Senate Impeachment Trial.

February 5          Senate votes to acquit Trump.




   Paid for by the Texas Democratic Party. Not authorized by any candidate or candidate’s committee.
